                                                     Case 3:20-cv-01302-VC Document 8 Filed 03/03/20 Page 1 of 1




                                                               IN THE UNITED STATES DISTRICT COURT
                                   1
                                                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   2                                  SAN FRANCISCO DIVISION

                                   3
                                        Cedar Lane Technologies Inc.,
                                   4                                                                       Case No. 5:20-cv-01302
                                                Plaintiff,
                                   5                                                                       CONSENT OR DECLINATION
                                                v.
                                   6

                                   7
                                        Blackmagic Design Inc.,

                                   8            Defendant.

                                   9
                                       INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you are the party)
                                  10   or the party you represent (if you are an attorney in the case) choose(s) to consent or decline magistrate judge
                                       jurisdiction in this matter. Sign this form below your selection.
                                  11

                                  12       ☐ Consent to Magistrate Judge Jurisdiction
Northern District of California




                                  13           In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
 United States District Court




                                       United States magistrate judge conduct all further proceedings in this case, including trial and
                                  14   entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
                                       United States Court of Appeals for the Ninth Circuit.
                                  15

                                  16            OR

                                  17       ☒ Decline Magistrate Judge Jurisdiction
                                  18
                                              In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
                                  19   magistrate judge conduct all further proceedings in this case and I hereby request that this case
                                       be reassigned to a United States district judge.
                                  20

                                  21                                                                   Kirk J. Anderson
                                        DATE:        March 3, 2020                           NAME:
                                  22                                                COUNSEL FOR
                                                                                                       Cedar Lane Technologies, Inc.
                                                                                    (OR “PRO SE”):
                                  23

                                  24                                                                   /s/ Kirk J. Anderson
                                                                                                                       Signature
                                  25

                                  26

                                  27

                                  28
